Exhibit 10.1
 
 
REGISTRATION RIGHTS AGREEMENT
BY AND BETWEEN
FRED’S, INC.
AND
ALDEN GLOBAL CAPITAL LLC AND STRATEGIC
INVESTMENT OPPORTUNITIES LLC
DATED AS OF May 24, 2017
 
 
 

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT, dated as of May 24, 2017 (this “Agreement”),
by and between Alden Global Capital LLC, a Delaware limited liability company,
and Strategic Investment Opportunities LLC, a Delaware limited liability company
(collectively, “Alden”) and Fred’s, Inc. a Tennessee corporation (the
“Company”).
R E C I T A L S
WHEREAS, Alden, including its Affiliates and Associates, have beneficial
ownership of 9,275,000 shares of Class A voting, no par value common stock, of
the Company (the “Common Stock”);
WHEREAS, the Company and Alden desire to define certain registration rights
(“Registration Rights”) with respect to the Common Stock and certain other
securities on the terms and subject to the conditions herein set forth.
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:
ARTICLE 1  
DEFINITIONS
Section 1.1.                          Definitions.  As used in this Agreement,
the following terms have the respective meanings set forth below:
            “Affiliate” (and any plural thereof) shall mean as to any Person,
any other Person which, directly or indirectly, is in control of, is controlled
by, or is under common control with, the first Person (including all Persons or
entities that at any time prior to the termination of this Agreement become
Affiliates of any person referred to in this Agreement).  A Person shall be
deemed to control another Person if the controlling Person possesses, directly
or indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise;
            “Agreement” shall have the meaning set forth in the Preamble hereof;
            “Associate” (and any plural thereof) has the meaning ascribed to
such term under Rule 12b-2 promulgated by the Commission under the Exchange Act
and shall include all persons or entities that at any time prior to the
Termination of this Agreement become Associates of any person or entity
referenced in this Agreement.
            “Alden” shall have the meaning set forth “in the Preamble hereof;
            “Beneficial Ownership” and terms of similar import shall be as
defined under and determined pursuant to Rule 13d-3 promulgated under the
Exchange Act.
            “Commission” shall mean the Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act;
            “Common Stock” shall have the meaning set forth in the Recitals
hereof;
            “Company” shall have the meaning set forth in the Preamble hereof;
            “Cooperation Agreement” shall mean the Cooperation Agreement dated
as of April 21, 2017 among the Company and Alden Global Capital LLC, Strategic
Investment Opportunities LLC and Heath B. Freeman.
            “Demand Notice” shall have the meaning set forth in Section 2.1(a)
hereof;
            “Demand Registration” shall have the meaning set forth in
Section 2.1(a) hereof;

--------------------------------------------------------------------------------

            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended (or any successor act), and the rules and regulations promulgated
thereunder;
            “FINRA” shall mean the Financial Industry Regulatory Authority;
            “Holder” shall mean (a) Alden, its Affiliates or Associates (solely
in their capacity as holders of Registrable Securities), and (b) any Permitted
Assignees under Section 3.5 hereof;
            “Indemnified Party” shall have the meaning set forth in
Section 2.8(c) hereof;
            “Indemnifying Party” shall have the meaning set forth in
Section 2.8(c) hereof;
            “Issuer Free Writing Prospectus” shall mean an “Issuer Free Writing
Prospectus,” as defined in Rule 433 under the Securities Act, relating to an
offer of Registrable Securities;
            “Losses” shall have the meaning set forth in Section 2.8(a) hereof;
            “Other Stockholders” shall mean Persons who by virtue of agreements
with the Company (other than this Agreement) are entitled to include their
securities in any registration of the offer or sale of securities pursuant to
the Securities Act;
            “Participating Holders” shall mean any Holders participating in a
Registration relating to the Registrable Securities;
            “Permitted Assignees” shall have the meaning set forth in
Section 3.5 hereof;
            “Person” shall mean an individual, partnership, joint-stock company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof;
            “Piggyback Registration” shall have the meaning set forth in
Section 2.2(a) hereof;
            “Piggyback Registration Notice” shall have the meaning set forth in
Section 2.2(a)(i) hereof;
            “Prospectus” shall mean the prospectus (including any preliminary,
final or summary prospectus) included in any Registration Statement, all
amendments and supplements to such prospectus and all other material
incorporated by reference in such prospectus;
            “Qualifying Employee Stock” shall mean (a) rights and options issued
under employee benefits plans of the Company or any predecessor or otherwise to
employees in compensation arrangements approved by the Board of Directors of the
Company or any predecessor and any securities issued after the date hereof upon
exercise of such rights and options and options issued to employees of the
Company or any predecessor as a result of adjustments to options in connection
with the reorganization of the Company or any predecessor, and (b) restricted
stock, restricted stock units and other such equity-linked securities and awards
issued after the date hereof under employee benefit plans and securities issued
after the date hereof in settlement thereof, if any;
            “Register”, “Registered” and “Registration” shall mean a
registration effected by preparing and (a) filing a Registration Statement in
compliance with the Securities Act (and any post-effective amendments filed or
required to be filed) and the declaration or ordering of effectiveness of such
Registration Statement, or (b) filing a Prospectus and/or prospectus supplement
in respect of an appropriate effective Registration Statement;
            “Registrable Securities” shall mean (a) any shares of Common Stock
acquired or held by a Holder prior to or after the date hereof, including any
shares of Common Stock acquired by any Holder pursuant to Section 5(g) of the
Cooperation Agreement or (b) any securities of the Company or its Affiliates
issued as a dividend or other distribution with respect to, or in exchange for
or in conversion, exercise or replacement of or offered wholly or partly in any
tender or exchange offer in consideration of any Registrable Securities
described in (a);  provided that as to any particular Registrable Securities,
such securities shall cease to qualify as Registrable Securities for purposes of
this Agreement upon the earliest to occur of:  (i) the date on which such
securities are disposed of pursuant to an effective Registration Statement under
the Act; (ii) the date on which such securities are sold pursuant to Rule 144;
(iii) with respect to the Registrable Securities held by any Holder, 90 days
after the date in which none of Alden or its Affiliates or Associates are an
Affiliate of the Company, assuming at such time the Holder has held the
Registrable Securities it intends to sell for at least six months and the Holder
is permitted to sell such Registrable Securities under Rule 144 (b)(1); and
(iv) the date on which such securities shall have ceased to be outstanding;

--------------------------------------------------------------------------------

            “Registration Expenses” shall have the meaning set forth in
Section 2.6 hereof;
            “Registration Rights” shall have the meaning set forth in the
Recitals hereof;
            “Registration Statement” shall mean any registration statement of
the Company on Form S-3 that covers Registrable Securities pursuant to the
provisions of this Agreement filed with, or to be filed with, the Commission
under the rules and regulations promulgated under the Securities Act, including
the related Prospectus, amendments and supplements to such registration
statement, including pre- and post-effective amendments, and all exhibits,
financial information and all material incorporated by reference in such
registration statement;
            “Requesting Holder” shall have the meaning set forth in
Section 2.1(a) hereof;
            “Rule 144”; “Rule 144A” shall mean Rule 144 and Rule 144A,
respectively, under the Securities Act (or any successor provisions then in
force);
            “Scheduled Black-Out Period” shall mean the period from and
including the last day of a fiscal quarter of the Company to and including the
later of (a) the business day after the day on which the Company publicly
releases its earnings information for such quarter or annual earnings
information, as applicable, and (b) the day on which the executive officers and
directors of the Company are no longer prohibited by Company policies applicable
with respect to such quarterly earnings period from buying or selling equity
securities of the Company;
            “security”, “securities” shall have the meaning set forth in
Section 2(a)(1) of the Securities Act;
            “Securities Act” shall mean the Securities Act of 1933, as amended
(or any successor statute thereto), and the rules and regulations promulgated
thereunder;
            “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Company that covers all the Registrable Securities (and may
cover other securities of the Company) on Form S-3 and under Rule 415
promulgated under the Securities Act, or any successor rule that may be adopted
by the Commission, and all amendments and supplements to such registration
statement, including post-effective amendments, including the Prospectus
contained therein, all exhibits thereto and any document incorporated by
reference therein;
            “Underwriter” shall mean a securities dealer who purchases any
Registrable Securities as principal in an underwritten offering and not as part
of such dealer’s market-making activities; and
            “Underwriters’ Maximum Number” shall mean, for any Demand
Registration or Piggyback Registration, that number of securities to which such
registration should, in the opinion of the managing Underwriter(s) of such
registration, in the light of marketing factors (including an adverse effect on
the per share offering price), be limited;
“Underwritten Offering Piggyback Notice” shall have the meaning set forth in
Section 2.1(a) hereof.

--------------------------------------------------------------------------------



ARTICLE 2  
REGISTRATION RIGHTS
Section 2.1.                          Demand Registration.
(a)            Request for Registration.  Subject to the limitations and
conditions of Section 2.1(b), if the Company shall receive from any Holder or
any group of Holders (each a “Requesting Holder,” and collectively, the
“Requesting Holders”) a written demand (the “Demand Notice”), such Demand Notice
permitted to be delivered immediately upon the execution of this Agreement, that
the Company effect any Registration (the “Demand Registration”) with respect to
all or a part of the Registrable Securities owned by such Requesting Holder(s)
having an estimated aggregate fair market value of at least $35.0 million (which
demand shall set forth the specified amount of Registrable Securities for which
registration is requested and the intended method of disposition thereof), the
Company shall:
(i)   as promptly as reasonably practicable give written notice of the proposed
Registration to all other Holders in accordance with the terms of Section 2.2;
 
(ii) use its commercially reasonable efforts to file a Registration Statement
with the Commission in accordance with the request of the Requesting Holder(s),
including without limitation the method of disposition specified therein and
covering resales of the Registrable Securities requested to be registered, as
promptly as reasonably practicable but no later than within 45 days of receipt
of the Demand Notice;
 
(iii) use commercially reasonable efforts to cause such Registration Statement
to be declared or become effective as promptly as practicable, but in no event
later than 45 days after the date of initial filing of a Registration Statement
pursuant to Section 2.1(a)(ii); and
 
(iv) use commercially reasonable efforts to keep such Registration Statement
continuously effective and in compliance with the Securities Act and usable for
resale of such Registrable Securities for the period as requested in writing by
the Requesting Holder(s) or such longer period as may be requested in writing by
any Holder participating in such Registration (which periods shall be extended
to the extent of any suspensions of sales pursuant to Section 2.1(b)(iii));
provided, however, that the Company shall be permitted to file a post-effective
amendment or prospectus supplement to any currently effective Shelf Registration
Statement in lieu of an additional Registration Statement pursuant to
Section 2.1(a) to the extent the Company determines, and the Requesting
Holder(s) agree that the Registrable Securities of the Requesting Holder(s) may
be sold thereunder by such Requesting Holder(s) pursuant to their intended plan
of distribution (in which case such post-effective amendment or prospectus
supplement shall be counted against the limited number of Demand
Registrations).  If there is a recommendation of an underwriter that the Company
not file a post-effective amendment or prospectus supplement to a Shelf
Registration Statement in lieu of an additional Registration Statement requested
by the Requesting Holder(s), the Company shall consider in good faith
alternative approaches.
 
(b)            Notwithstanding anything to the contrary contained herein, the
Company shall not be obligated to effect, or take any action to effect, any such
Demand Registration pursuant to this Section 2.1 or to file a post-effective
amendment to any Registration Statement or to amend or supplement any Prospectus
in a Registration Statement:
(i)   In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process unless the Company is already
subject to service in such jurisdiction, qualify to do business in effecting
such Registration, qualification or compliance or subject itself to taxation on
its income in any jurisdiction where it is not then subject to taxation,  except
as may be required by the Securities Act or applicable rules or regulations
thereunder;
 
(ii)  With respect to securities that are not Registrable Securities;
 
(iii) If the Company has notified the Requesting Holders that in the good faith
judgment of the Company, it would be materially detrimental to the Company or
its security holders for such Registration to be effected at such time, in which
event the Company shall have the right to defer such Registration for a period
of not more than 60 days; provided, that such right to delay a Registration
pursuant to clause (iii) shall be exercised by the Company only if the Company
has exercised (or is concurrently exercising) similar black-out rights against
holders of similar securities that have registration rights, if any; or

--------------------------------------------------------------------------------

 
(iv) if the Company shall have previously effected a registration with respect
to Registrable Securities,  in which case the Company shall not be required to
effect a subsequent registration pursuant hereto until a period of 180 days
shall have elapsed from the effective date of the most recent such previous
registration; provided, that the total number of days that any such suspension,
deferral or delay in Registration pursuant to clauses (iii) and Error! Reference
source not found. in the aggregate may be in effect in any 360 day period shall
not exceed 120 days.
 
(c)            In consultation with the Company and Alden, the Registration
Statement filed pursuant to the request of the Requesting Holder may include
shares of Common Stock which are held by Holders and Persons who, by virtue of
agreements with the Company (other than this Agreement), are entitled to include
their securities in any such Registration, if any.
(d)            Underwriting.  If the offering of the Registrable Securities
pursuant to such Demand Registration shall be in the form of an underwritten
public offering, the Company, in consultation with the Requesting Holder, shall
select one or more investment banking firms of national standing reasonably
acceptable to each to be the Underwriters for the offering. The Company and the
Requesting Holder(s) shall enter into an underwriting agreement in customary
form with the managing Underwriter(s).
(e)            The number of Demand Registrations that the Holders shall be
entitled to request, and that the Company shall be obligated to undertake, in
aggregate, pursuant to this Section 2.1 shall be four, less the number of shelf
takedowns requested by the Holders pursuant to Section 3.3 below; provided, that
the Company shall not be obligated to undertake more than three underwritten
offerings pursuant to this Article 2 during the term of this Agreement,
provided,  further that in no event shall the Company be required to effect more
than one underwritten offering in any twelve-month period pursuant to this
Article 2. No Demand Registration shall count for the purposes of the first
clause of the limitations in this Section 2.1(d) if the Requesting Holder(s)
determine in good faith to withdraw (within 30 days of making the Demand
Registration and in any event prior to the filing of the Registration Statement
or prospectus supplement relating to such request) the proposed Registration,
upon written notice to the Company, due to marketing conditions or regulatory
reasons.
(f)            Priority on Demand Registration.  If, in connection with an
underwritten Demand Registration, the managing Underwriter(s) give written
advice to the Requesting Holder(s) or the Company of an Underwriters’ Maximum
Number, then the Requesting Holders(s) or the Company, as applicable, shall so
advise the Company and all Requesting Holder(s) and the Company will be
obligated and required to include in such Registration only the Underwriters’
Maximum Number, which securities will be so included in the following order of
priority: (i) first, Registrable Securities of the Requesting Holder(s) and the
Registrable Securities of any Holder as agreed to by the Requesting Holder(s),
pro rata on the basis of the aggregate number of Registrable Securities owned by
all Requesting Holder(s) who have delivered written requests for Registration
pursuant to this Section 2.1 (provided, that if the aggregate number of
Registrable Securities of the Requesting Holder(s) to be included in the Demand
Registration is less than 50% of the number requested to be so included by such
Requesting Holder(s), the Requesting Holder(s) may withdraw such Demand Request
by giving notice to the Company within three (3) days of receipt of notice of
the number of Registrable Securities of the Requesting Holder to be included; if
withdrawn, the Demand Request shall be deemed not to have been made for all
purposes of this Agreement), (ii) second, any shares of Common Stock to be sold
by the Company and (iii) third, any shares of Common Stock requested to be
included by Other Stockholders, with priorities among them as the Company shall
so determine to the extent in compliance with such other agreements with the
Company.
Section 2.2.                          Piggyback Registration.
(a)            If the Company shall determine to register the offer or sale of
any of its capital stock either (x) for its own account, (y) for the account of
the Requesting Holder(s) listed in Section 2.1 pursuant to the terms thereof, or
(z) for the account of Other Stockholders (other than (i) a registration
relating solely to Qualifying Employee Stock), (ii) a registration relating
solely to a Rule 145 transaction under the Securities Act or otherwise made in
connection with mergers, acquisitions, exchange offers, subscription offers or
dividend reinvestment plans or (iii) a registration on any registration form
which does not permit secondary sales or does not include substantially the same
information as would be required to be included in a registration statement)
(each such registration not withdrawn or abandoned prior to the effective date
thereof being herein called a “Piggyback Registration”), the Company will,
subject to the conditions set forth in this Section 2.2:

--------------------------------------------------------------------------------

(i)   promptly, but in any event not less than 15 days (2 business days in the
event of an “overnight” offering or “bought” deal) prior to filing the
applicable Registration Statements, give to each of the Holders a written notice
thereof (the “Piggyback Registration Notice”); and
 
(ii)  subject to Section 2.2(b) below and any transfer restrictions any Holder
may be a party to, include in such Piggyback Registration (and any related
qualification under blue sky laws or other compliance), and in any underwriting
involved therein, all the Registrable Securities specified in a written request
or requests, made by the Holders.  Such written request must specify the
specific amount of  the Holders’ Registrable Securities for which inclusion is
requested and the intended method of disposition thereof and shall be received
by the Company within 15 days (two business days in the case of an “overnight”
offering or “bought” deal) after written notice from the Company is given under
Section 2.2(a)(i) above.  In the event that any Holder makes such written
request, the Holder may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, at any time at least two (2) Business Days prior to the
effective date of the Registration Statement relating to such Piggyback
Registration.  No Piggyback Registration shall count towards the number of
Demand Registrations to which the Holders are entitled under Section 2.1(d). In
the event any Holder requests inclusion in a Piggyback Registration pursuant to
this Section 2.2 in connection with a distribution of Registrable Securities to
its partners or members, the Piggyback Registration shall provide for the resale
by such partners or members, if requested by such Holder.
 
(b)            Underwriting.  If the Piggyback Registration of which the Company
gives notice is for a registered public offering involving an underwriting, the
Company shall so advise each of the Holders as a part of the written notice
given pursuant to Section 2.2(a)(i) above (the “Underwritten Offering Piggyback
Notice”).  In such event, the right of each of the Holders to a Piggyback
Registration pursuant to this Section 2.2 shall be conditioned upon such
Holders’ participation in such underwriting and the inclusion of such Holders’
Registrable Securities in the underwriting to the extent provided herein.  The
Holders whose Registrable Securities are to be included in such Piggyback
Registration shall (together with the Company and any Other Stockholders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form for secondary public offerings with the
managing underwriter or underwriters selected for underwriting by the Company
(and if the Registration was initiated by a Holder pursuant to Section 2.1, such
underwriters must be selected by the Company in consultation with the Requesting
Holder); provided, however, that such underwriting agreement shall not provide
for indemnification or contribution obligations on the part of any Holder or
Other Stockholder greater than the obligations of the Holders under
Section 2.6(b) or Section 2.6(e) except as may be customary and reasonable.
(c)            Priority on Piggyback Registrations.  If a Piggyback Registration
is an underwritten registration, and the managing Underwriter(s) shall give
written advice to the Company of an Underwriters’ Maximum Number, then
securities will be included in the following order of priority: (i) equity
securities proposed to be included in such Piggyback Registration by the Company
for its own account, and (ii) if the Underwriters’ Maximum Number exceeds the
number of securities proposed to be included pursuant to clause (i), then such
excess, up to the Underwriters’ Maximum Number shall first be deducted from any
shares to be included by Other Stockholders and to the extent such amount is
insufficient, then shares shall be deducted from the amount sold by
Participating Holders.
Section 2.3.                          Shelf Registration Statement. 
Notwithstanding anything to the contrary herein, as soon as reasonably
practicable, but in no event more than 45 days from the date of this Agreement,
the Company shall (a) prepare and file with (or confidentially submit to) the
Commission a Shelf Registration Statement that covers all Registrable Securities
then outstanding for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act or any successor rule thereto and
(b) use its commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission as soon as reasonably
practicable thereafter.  From and after the declaration of effectiveness by the
Commission of such Shelf Registration Statement, the Company shall use
commercially reasonable efforts to cause such Shelf Registration Statement to be
continuously effective so long as there are any Registrable Securities
outstanding. In connection with such Shelf Registration Statement, the Company
will, subject to the terms and limitations of this Article 2, as promptly as
reasonably practicable upon notice from any Requesting Holder in accordance with
the terms of this Section 2.3, cooperate in any shelf take-down by amending or
supplementing the Prospectus related to such Registration as may be reasonably
requested by such Holder or as otherwise required to reflect the number of
Registrable Securities to be sold thereunder.  The Company shall not be required
to maintain in effect more than one Shelf Registration at any one time.

--------------------------------------------------------------------------------

Section 2.4.                          Suspension of Effectiveness. 
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be obligated to keep a Registration Statement or a Shelf Registration
Statement continuously effective pursuant to Section 2.1(a)(iv) or Section 2.3
and may suspend the use of the prospectus included therein, if the Company
determines in good faith that it would be materially detrimental to the Company
or its security holders not to suspend the use of such Registration Statement or
Shelf Registration Statement; provided, however, that the Company shall not be
permitted to (a) suspend the use of the Registration Statement or Shelf
Registration Statement, as applicable, for a period exceeding 60 days in
succession or (b) provide a Suspension Notice (as defined below) more than three
(3) times in any twelve (12) month period. In the case of an event that causes
the Company to suspend the use of a Registration Statement or Shelf Registration
filed pursuant to the terms herein (a “Suspension Event”), the Company shall
give a notice to the Requesting Holders (a “Suspension Notice”) to suspend sales
of the Registrable Securities and such notice shall state generally the basis
for the notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing. The Requesting Holders may
recommence effecting sales of the Registrable Securities pursuant to the
applicable Registration Statement or Shelf Registration Statement, as
applicable, following further written notice to such effect (an “End of
Suspension Notice”) from the Company, which End of Suspension Notice shall be
given by the Company to the Requesting Holders promptly following the conclusion
of any Suspension Event or its effect.
Section 2.5.                          Duplicate Registrations.  The Company
shall not be required to effect a registration under this Agreement if the
Registrable Securities that are the subject of such request are at the time of
such request included in an effective registration statement of the Company
permitting the resale of such Registrable Securities in the manner contemplated
by the Requesting Holder.  Notwithstanding the forgoing, a Holder may exercise
its rights pursuant to Section 2.2(a) if the Registrable Securities subject to
such request are at the time of such request included in an effective
registration statement of the Company permitting the resale of such Registrable
Securities in the manner contemplated by the Requesting Holder.  In addition,
this Section 2.5 shall not limit the Company’s obligations under Section 2.1
hereof if the Holder acquired shares of Common Stock pursuant to Section 5(g) of
the Cooperation Agreement and the resale of such shares of Common Stock was not
included in an effective Resignation Statement.
Section 2.6.                          Expenses of Registration.  Except as
otherwise provided in this Agreement, all expenses incurred by the Company
incidental to the Company’s performance of or compliance with this Agreement
(the “Registration Expenses”), including (a) all Registration and filing fees
(including (i) with respect to Company filings required to be made with the SEC,
all applicable securities exchanges and/or FINRA and (ii) compliance with
securities or blue sky laws including any fees and disbursements of counsel for
the underwriter(s) in connection with blue sky qualifications of the Registrable
Securities); (b) word processing, duplicating and printing expenses;
(c) messenger, telephone and delivery expenses; (d) fees and disbursements of
counsel for the Company; (e) fees and disbursements of the Company’s independent
certified public accountants (including, without limitation, the fees and
disbursements in connection with any “comfort” letters pursuant to
Section 2.6(j)) of this Agreement, other special experts, retained by the
Company, shall be borne by the Company.  The Company shall, in any event, pay
the expenses of any annual audit or quarterly review, the expenses of any
liability insurance, the expenses and fees for listing the Registrable
Securities to be registered on the applicable securities exchange.  All
underwriting discounts, selling commissions travel or other expenses associated
with any “road show” or other selling efforts incurred by the Holder(s) in
connection with any Demand Request, fees and disbursements of counsel to any
Holder(s), the expenses of any liability insurance obtained by any Holder(s) and
transfer taxes incurred in connection with the offering of any Registrable
Securities shall be borne by the Participating Holder(s). Any other provisions
of this Agreement notwithstanding, if a registration request is withdrawn at the
request of the Holder(s), then the Holder(s) responsible for such request shall
pay all Registration Expenses incurred in connection with such registration
unless the withdrawal of such request is the result of any act or omission by
the Company that occurs after the date on which such request was made, and
which, based on the reasonable determination of the managing underwriter(s),
would have a material adverse effect on the offering of the Registrable
Securities.

--------------------------------------------------------------------------------

Section 2.7.                          Registration Procedures.  In the case of
each Registration effected by the Company subject to this Article 2, the Company
will keep the Holders advised in writing as to the initiation of each
Registration and, to the best of knowledge thereof, as to the completion
thereof.  At its expense, the Company will:
(a)            as promptly as practicable, prepare and file with the Commission
such pre- and post-effective amendments to such Registration Statement,
supplements to the Prospectus and such amendments or supplements to any Issuer
Free Writing Prospectus as may be (i) reasonably requested by the Requesting
Holder(s) (if any), (ii) reasonably requested by any other Participating Holder
(to the extent such request relates to information relating to such
Participating Holder), or (iii) necessary to keep such Registration effective
for the period of time required by this Agreement, and comply with provisions of
the applicable securities laws with respect to the sale or other disposition of
all securities covered by such Registration Statement during such period in
accordance with the intended method or methods of disposition by the sellers
thereof set forth in such Registration Statement;
(b)            notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as promptly as practicable after
notice thereof is received by the Company (i) when the applicable Registration
Statement or any amendment thereto has been filed or becomes effective, and when
the applicable Prospectus or Issuer Free Writing Prospectus or any amendment or
supplement thereto has been filed, (ii) to the extent any of the following
relates to the Participating Holders or information supplied by the
Participating Holders, of any written comments by the Commission or any request
by the Commission or any other federal or state governmental authority for
amendments or supplements to such Registration Statement, Prospectus or Issuer
Free Writing Prospectus or for additional information, (iii) of the issuance by
the Commission of any stop order suspending the effectiveness of such
Registration Statement or any order by the Commission or any other regulatory
authority preventing or suspending the use of any Prospectus or any Issuer Free
Writing Prospectus or the initiation or threatening of any proceedings for such
purposes and (iv) of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;
(c)            promptly notify the Participating Holders and the managing
underwriter or underwriters, if any, when the Company becomes aware of the
happening of any event as a result of which the applicable Registration
Statement, the Prospectus included in such Registration Statement (as then in
effect) or any Issuer Free Writing Prospectus contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary in order to make the statements therein (in the case of such
Prospectus or any Issuer Free Writing Prospectus, in light of the circumstances
under which they were made) not misleading, and when any Issuer Free Writing
Prospectus includes information that may conflict with the information contained
in the Registration Statement, or, if for any other reason the Company shall
have determined in good faith it necessary during such time period to amend or
supplement such Registration Statement, Prospectus or Issuer Free Writing
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the
Commission, and furnish without charge to the Participating Holders and the
managing underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement, Prospectus or Issuer Free Writing Prospectus which shall
correct such misstatement or omission or effect such compliance;
(d)            use its reasonable best efforts to prevent, or obtain the
withdrawal of, any stop order or other order suspending the use of any
Prospectus or any Issuer Free Writing Prospectus;
(e)            deliver to each Participating Holder and each underwriter, if
any, without charge, as many copies of the applicable Prospectus (including each
preliminary Prospectus), any Issuer Free Writing Prospectus and any amendment or
supplement thereto as such Participating Holder or underwriter may reasonably
request (it being understood that the Company consents to the use of such
Prospectus, any Issuer Free Writing Prospectus and any amendment or supplement
thereto by such Holder and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities thereby) and such other
documents as such Participating Holder or underwriter may reasonably request in
order to facilitate the disposition of the Registrable Securities by such
Participating Holder or underwriter;

--------------------------------------------------------------------------------

(f)            subject to the terms set forth in Section 2.1(b)(i) and
Section 2.3 hereof, on or prior to the date on which the applicable Registration
Statement is declared effective, use its reasonable best efforts to register or
qualify the offer or sale of the Registrable Securities covered by such
Registration Statement under such other securities or blue sky laws of such
jurisdictions in the United States as any Participating Holder reasonably (in
light of such Participating Holder’s intended plan of distribution) requests and
do any and all other acts and things that may be reasonably necessary or
advisable to enable such Participating Holder to consummate the disposition of
the Registrable Securities owned by such Participating Holder pursuant to such
Registration Statement;
(g)            make such representations and warranties to the Participating
Holders and the underwriters or agents, if any, in form, substance and scope as
are customarily made by issuers in underwritten public offerings;
(h)            in connection with an underwritten offering, enter into such
customary agreements (including underwriting and indemnification agreements) and
take such other customary and appropriate actions as the Requesting Holder(s) or
the managing underwriter, if any, reasonably requests in order to expedite or
facilitate the Registration and disposition of such Registrable Securities;
(i)            use its commercially reasonable efforts to obtain for delivery to
the managing underwriter, if any, an opinion or opinions from counsel for the
Company dated the effective date of the Registration Statement or, in the event
of an underwritten offering, the date of the closing under the underwriting
agreement, in form and substance as is customarily given to underwriters in an
underwritten secondary public offering;
(j)            in the case of an underwritten offering, use commercially
reasonable efforts to obtain for delivery to the Company and the managing
underwriter, if any, a “comfort” letter from the Company’s independent certified
public accountants in form and substance as is customarily given by independent
certified public accountants in an underwritten secondary public offering as may
be reasonably requested;
(k)            cooperate with each Participating Holder and the underwriters, if
any, of such Registrable Securities and their respective counsel in connection
with any filings required to be made with FINRA;
(l)            use its commercially reasonable efforts to cause all Registrable
Securities covered by the applicable Registration Statement to be listed or
quoted on a national securities exchange or trading system and each securities
exchange and trading system (if any) on which similar securities issued by the
Company are then listed if the listing of such securities is then permitted
under the rules of such exchange and trading system;
(m)            cooperate with the Participating Holders and the underwriters, if
any, to facilitate the timely preparation and delivery of certificates (or
non-physical certificates, such as through the use of The Depositary Trust
Company’s Direct Registration System), with requisite CUSIP numbers,
representing Registrable Securities to be sold and not bearing any restrictive
legends;
(n)            in the case of an underwritten offering, make reasonably
available the appropriate officers of the Company to participate in the
customary “road show” presentations that may be reasonably requested by the
managing underwriter in any such underwritten offering and otherwise to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto;
(o)            use its commercially reasonable efforts to procure the
cooperation of the Company’s transfer agent in settling any offering or sale of
Registrable Securities, including with respect to the transfer of physical
security instruments into book-entry form in accordance with any procedures
reasonably requested by the Holders or any managing underwriter(s);
(p)            use its commercially reasonable efforts to take such actions as
are under its control to become or remain a well-known seasoned issuer (as such
term in defined in Rule 405 under the Securities Act) and not become an
ineligible issuer (as such term is defined in Rule 405 under the Securities Act)
during the period when such Registration Statement remains in effect; and
(q)            make available for inspection by a representative of
Participating Holders that are selling at least twenty percent (20%) of the
Registrable Securities included in such Registration (and who is named in the
applicable prospectus supplement as a Person who may be deemed to be an
underwriter with respect to an offering and sale of Registrable Securities), the
managing underwriter(s), if any, and any attorneys or accountants retained by
such Holders or the managing underwriters(s), at the offices where normally
kept, during reasonable business hours, financial and other records and
pertinent corporate documents of the Company, and cause the officers, directors
and employees of the Company to supply all information in each case reasonably
requested by any such representative, managing underwriter, attorney or
accountant in connection with such Registration Statement, in each case as shall
be advisable to conduct a reasonable investigation within the meaning of the
Securities Act; provided, that if any such information is identified by the
Company as being confidential or proprietary, each Person receiving such
information shall take such actions as are reasonably necessary to protect the
confidentiality of such information and shall sign customary confidentiality
agreements reasonably requested by the Company prior to the receipt of such
information.

--------------------------------------------------------------------------------

Section 2.8.                          Indemnification.
(a)            Indemnification by the Company.  With respect to each Demand
Registration or Piggyback Registration which has been effected pursuant to this
Article 2, the Company agrees to indemnify and hold harmless, to the fullest
extent permitted by law, (i) each of the Participating Holders and each of its
officers, directors, limited or general partners and members thereof, (ii) each
member, limited or general partner of each such member, limited or general
partner, (iii) each of their respective Affiliates, officers, directors,
shareholders, employees, advisors, and agents and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) such Persons and
each underwriter, if any, and each person who controls (within the meaning of
the Securities Act or the Exchange Act) any underwriter, against any and all
claims, losses, damages, penalties, judgments, suits, costs, liabilities,
reasonable attorney’s fees and reasonable documented out of pocket expenses of
investigating and defending a claim (or actions in respect thereof) 
(collectively, the “Losses”) arising out of or based on (A) any untrue statement
(or alleged untrue statement) of a material fact contained in any Registration
Statement (including any Prospectus or Issuer Free Writing Prospectus) or any
other document incident to any such Demand Registration or Piggyback
Registration, qualification or compliance, (B) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading (in the case of any
Prospectus or Issuer Free Writing Prospectus, in light of the circumstances
under which they were made not misleading), or (C) any violation by the Company
of the Securities Act, the Exchange Act or blue sky laws applicable to the
Company and relating to action or inaction required of the Company in connection
with any such Demand Registration or Piggyback Registration, qualification or
compliance, and will reimburse each of the Persons listed above, for any
reasonable and documented legal and any other expenses reasonably incurred in
connection with investigating and defending any such Losses, provided, that the
Company will not be liable in any such case to the extent that any such Losses
arise out of or are based on any untrue statement or omission of material fact
based upon written information furnished to the Company by the Participating
Holders or underwriter and stated to be specifically for use therein. The
liability imposed by this Section 2.8(a) will be in addition to any liability
which the Company may otherwise have.
(b)            Indemnification by the Participating Holders.  Each of the
Participating Holders agrees (severally and not jointly) to indemnify and hold
harmless, to the fullest extent permitted by law, the Company, each of its
directors and officers and each underwriter, if any, of the Company’s securities
covered by such a Registration Statement, each Person who controls the Company
(within the meaning of the Securities Act or the Exchange Act) or such
underwriter, each other Participating Holder and each of their respective
officers, directors, partners and members, and each Person controlling such
Participating Holder (within the meaning of the Securities Act or the Exchange
Act) against any and all Losses arising out of or based on (i) any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement (including any Prospectus or Issuer Free Writing
Prospectus) or any other document incident to any such Demand Registration or
Piggyback Registration, qualification or compliance (including any notification
or the like) made by such Participating Holder in writing or (ii) any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements by such Participating Holder therein
not misleading (in the case of any Prospectus or Issuer Free Writing Prospectus,
in light of the circumstances under which they were made not misleading) and
will reimburse the Persons listed above for any reasonable and documented legal
or any other expenses reasonably incurred in connection with investigating or
defending any such Losses, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in reliance upon and in conformity with written information
furnished to the Company by such Participating Holder and stated to be
specifically for use therein; provided, however, that the obligations of each of
the Participating Holders hereunder shall be limited to an amount equal to the
net proceeds (after giving effect to any underwriters discounts and commissions)
such Participating Holder receives in such Demand Registration or Piggyback
Registration. The liability imposed by this Section 2.8(b) will be in addition
to any liability which the Participating Holders may otherwise have.

--------------------------------------------------------------------------------

(c)            Conduct of the Indemnification Proceedings.  Each party entitled
to indemnification under this Section 2.8 (the “Indemnified Party”) shall give
notice to the party required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld) and the
Indemnified Party may participate in such defense at such party’s expense
(unless the Indemnified Party shall have reasonably concluded that there may be
a conflict of interest between the Indemnifying Party and the Indemnified Party
in such action, in which case the fees and expenses of counsel shall be at the
expense of the Indemnifying Party), and provided,  further, that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 2.8 unless the
Indemnifying Party is prejudiced thereby.  It is understood and agreed that the
Indemnifying Party shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate legal counsel for all Indemnified Parties; provided, however,
that where the failure to be provided separate legal counsel could potentially
result in a conflict of interest on the part of such legal counsel for all
Indemnified Parties, separate counsel shall be appointed for Indemnified Parties
to the extent needed to alleviate such potential conflict of interest.  No
Indemnifying Party, in the defense of any such claim or litigation shall, except
with the prior written consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.
(d)            If the indemnification provided for in this Section 2.8 is held
by a court of competent jurisdiction to be unavailable to an Indemnified Party
with respect to any Losses, then the Indemnifying Party, in lieu of indemnifying
such Indemnified Party hereunder, shall contribute to the amount paid or payable
by such Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and of the Indemnified Party on the other in connection with the statements
or omissions (or alleged statements or omissions) which resulted in such Losses,
as well as any other relevant equitable considerations, including any relative
benefits obtained.  The relative benefit received by the Company shall be deemed
to be equal to the total value received or proposed to be received (after
deducting expenses) by the Company pursuant to the sale of securities in any
offering, if any.  The relative benefit received by the Holders shall be deemed
to be equal to the total value received or proposed to be received (after
deducting expenses) by the Holders of securities in an offering, if any. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue (or alleged
untrue) statement of a material fact or the omission (or alleged omission) to
state a material fact relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
provided, however, that the obligations of each of the Participating Holders
hereunder shall be several and not joint and shall be limited to an amount equal
to the net proceeds (after giving effect to any underwriters discounts and
commissions) such Participating Holder receives in such Demand Registration or
Piggyback Registration and, provided, further, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  For purposes of this
Section 2.8(d), each Person, if any, who controls an underwriter or agent within
the meaning of Section 15 of the Securities Act shall have the same rights to
contribution as such underwriter or agent and each director of the Company, each
officer of the Company who signed a Registration Statement, and each Person, if
any, who controls the Company or a selling Holder within the meaning of
Section 15 of the Securities Act shall have the same rights to contribution as
the Company or such selling Holder, as the case may be.
(e)            Subject to the limitations on the Holders’ liability set forth in
Section 2.8(b) and Section 2.8(d), the remedies provided for in this
Section 2.8(e) are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Party at law or equity.  The
remedies shall remain in full force and effect regardless of any investigation
made by or on behalf of such Holder or any Indemnified Party and survive the
transfer of such securities by such Holder.

--------------------------------------------------------------------------------

(f)            The obligations of the Company and of the Participating Holders
hereunder to indemnify any underwriter or agent who participates in an offering
(or any Person, if any, controlling such underwriter or agent within the meaning
of Section 15 of the Securities Act) shall be conditioned upon the underwriting
or agency agreement with such underwriter or agent containing an agreement by
such underwriter or agent to indemnify and hold harmless the Company, each of
its directors and officers, each other Participating Holder, and each Person who
controls the Company (within the meaning of the Securities Act or the Exchange
Act) or such Participating Holder against all Losses, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement (or any amendment thereto), or any preliminary
prospectus or the Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with written information furnished to the
Company by such underwriter or agent expressly for use in such filings described
in this sentence.
Section 2.9.                          Participating Holders.
(a)            Each of the Participating Holders shall furnish to the Company
such information regarding such Participating Holder and its partners and
members, and the distribution proposed by such Participating Holder as the
Company may reasonably request in writing and as shall be reasonably requested
in connection with any Registration, qualification or compliance referred to in
this Article 2.
(b)            In the event that, either immediately prior to or subsequent to
the effectiveness of any Registration Statement, any Participating Holder shall
distribute Registrable Securities to its partners or members, such Participating
Holder shall so advise the Company promptly and provide such information as
shall be necessary to permit an amendment to such Registration Statement to
provide information with respect to such partners or members, as selling
security holders.  As soon as is reasonably practicable following receipt of
such information, the Company shall file an appropriate amendment to such
Registration Statement reflecting the information so provided.  Any incremental
expense to the Company resulting from such amendment shall be borne by such
Participating Holder.
(c)            Each Holder agrees that at the time that such Holder is a
Participating Holder, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.7(c), such Holder
shall forthwith discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until such
Holder’s receipt of the copies of a supplemented or amended Prospectus or Issuer
Free Writing Prospectus or until such Holder is advised in writing by the
Company that the use of the Prospectus or Issuer Free Writing Prospectus, as the
case may be, may be resumed, and, if so directed by the Company, such Holder
shall deliver to the Company all copies, other than any permanent file copies
then in such Holder’s possession, of the most recent Prospectus or any Issuer
Free Writing Prospectus covering such Registrable Securities at the time of
receipt of such notice.  If the Company shall give notice, the Company shall
extend the period during which such Registration Statement shall be maintained
effective by the number of days during the period from and including the date of
the giving of notice pursuant to Section 2.7(c) to the date when the Company
shall make available to such Holder a copy of the supplement or amended
Prospectus or Issuer Free Writing Prospectus or is advised in writing that the
use of the Prospectus or Issuer Free Writing Prospectus may be required.
Section 2.10.                          Rule 144.  With a view to making
available the benefits of certain rules and regulations of the Commission which
may permit the sale of restricted securities to the public without registration,
the Company agrees to use its commercially reasonable efforts to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act at any time during which
it is subject to such reporting requirements (or, if the Company is not required
to file such reports, it will, upon the reasonable request of the Holders
holding a majority of the then outstanding Registrable Securities, make publicly
available such necessary information for so long as necessary to permit sales
pursuant to Rules 144 under the Securities Act).
Section 2.11.                          Termination.  The Registration Rights set
forth in this Article 2 shall terminate and cease to be available as to any
securities held by a Holder at such time as such Holder (after owning) first
ceases to own any Registrable Securities.

--------------------------------------------------------------------------------

Section 2.12.                          Notwithstanding any provision of this
Agreement to the contrary, in order for a Registration to be included as a
Registration for purposes of this Article 2, the Registration Statement in
connection therewith shall have been continually effective in compliance with
the Securities Act and usable for resale for the full period established with
respect to such Registration (except in the case of any suspension of sales
pursuant to (a) a Scheduled Black-Out Period, or (b) Section 2.7(c) hereof, in
which case such period shall be extended to the extent of such suspension).
Section 2.13.                          Notwithstanding any provision of this
Agreement to the contrary, if the Company is required to file a post-effective
amendment to a Registration Statement to incorporate the Company’s quarterly and
annual reports and related financial statements on Form 10-Q and Form 10-K, the
Company shall use its reasonable best efforts to promptly file such
post-effective amendment and may postpone or suspend effectiveness of such
Registration Statement to the extent the Company determines necessary to comply
with applicable securities laws; provided, that the period by which the Company
postpones or suspends the effectiveness of a shelf Registration Statement
pursuant to this Section 2.13 plus any suspension, deferral or delay pursuant to
Section 2.7(c) shall not exceed 60 days in the aggregate in any twelve-month
period.
Section 2.14.                          Each Holder agrees that, following
receipt of any Piggyback Registration Notice or Underwritten Offering Piggyback
Notice, such Holder will keep confidential and will not disclose, divulge, or
use for any purpose (other than to exercise its rights pursuant to this
Agreement) the fact that such Piggyback Registration Notice or Underwritten
Offering Piggyback Notice exists or was received by such Holder or the contents
of any such Piggyback Registration Notice or Underwritten Offering Piggyback
Notice, unless and until the earlier of (a) the date that is 30 days following
receipt of such notice or (b) such time as the registration or underwritten
offering that is the subject of such notice is known or becomes known to the
public in general (other than as a result of a breach of this Section 2.14).
ARTICLE 3  
MISCELLANEOUS
Section 3.1.                          Governing Law; Jurisdiction.  This
Agreement and any claim, controversy or dispute arising under this Agreement
and/or the interpretation and enforcement of the rights and duties of the
parties shall be governed by and construed in accordance with the laws of the
State of Delaware without reference to the conflict of laws principles thereof.
Each of the Holders and the Company (a) irrevocably and unconditionally submits
to the sole and exclusive jurisdiction of the Chancery Court of the State of
Delaware (or, if the Delaware Court of Chancery lacks jurisdiction over the
action or proceeding, the sole and exclusive forum shall be another state or
federal court located within the State of Delaware) for purposes of all legal
proceedings arising out of this Agreement, (b) agrees that it shall not attempt
to deny or defeat such personal jurisdiction and venue by motion or other
request for leave from any such court, (c) agrees that it shall not bring any
action arising under this Agreement or otherwise in any court other than the
Chancery Court of the State of Delaware (or, if the Delaware Court of Chancery
lacks jurisdiction over the action or proceeding, the sole and exclusive forum
shall be another state or federal court located within the State of Delaware).
Section 3.2.                          Section Headings.  The headings of the
sections and subsections of this Agreement are inserted for convenience only and
shall not be deemed to constitute a part thereof.

--------------------------------------------------------------------------------

Section 3.3.                          Notices.  All notices, consents, requests,
instructions, approvals and other communications provided for herein and all
legal process in regard hereto shall be in writing and shall be deemed validly
given, made or served, (a) if given by telecopy or email, when such telecopy is
transmitted to the telecopy number set forth below or sent to the email address
set forth below, as applicable, and the appropriate confirmation is received or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this section:
(i)
 
If to the Company:
 
 
 
 
 
Fred’s, Inc.
 
 
4300 New Getwell Road
 
 
Memphis, Tennessee 38118
 
 
Attention: General Counsel
 
 
Facsimile: (901) 366-6772
 
 
 
 
 
With a copy to (which shall not constitute notice):
     
 
 
Vinson & Elkins L.L.P.
 
 
666 Fifth Avenue, 26th Floor
 
 
New York, NY 10103-0040
 
 
Attention: Kai H. Liekefett, Esq., Lawrence S. Elbaum, Esq.
 
 
Facsimile: (212) 237-0100
 
 
 
(ii)
 
If to the Holders:
 
 
 
 
 
Alden Global Capital LLC
 
 
885 Third Avenue
 
 
New York, New York 10022
 
 
Attention: Heath Freeman
 
 
Facsimile: (212) 751-9501
 
 
 
 
 
With a copy to (which shall not constitute notice):
 
 
 
 
 
Olshan Frome Wolosky LLP
 
 
1325 Avenue of the Americas
 
 
New York, NY 10019
 
 
Attention: Steve Wolosky, Esq., Andrew M. Freedman, Esq.
 
 
Facsimile: (212) 451-2222


 
Section 3.4.                          Reproduction of Documents.  This Agreement
and all documents relating thereto, including, without limitation, any consents,
waivers and modifications which may hereafter be executed, may be reproduced by
the Holders by any photographic, photostatic, microfilm, microcard, miniature
photographic or other similar process and the Holders may destroy any original
document so reproduced.  The parties hereto agree and stipulate that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by the Holders in the
regular course of business) and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.
Section 3.5.                          Successors and Assigns.  Neither this
Agreement nor any right or obligation hereunder may be assigned in whole or in
part by any party without the prior written consent of the other parties hereto
and any purported assignment in violation of this provision shall be void;
provided, however, that the rights and obligations hereunder of any Holder may
be assigned, in whole or in part, to any Person who acquires such Registrable
Securities that is an Affiliate of any Holder (each such Affiliate a “Permitted
Assignee”).  Any assignment pursuant to this Section 3.5 shall be effective and
any Person shall become a Permitted Assignee only upon receipt by the Company of
(a) a written notice from the transferring Holder stating the name and address
of the transferee and identifying the number of shares of Registrable Securities
with respect to which the rights under this Agreement are being transferred and,
if fewer than all of the rights attributable to a Holder hereunder are to be so
transferred, the nature of the rights so transferred and (b) a written
instrument by which the transferee agrees to be bound by all of the terms and
conditions applicable to a Holder of such Registrable Securities.  Subject to
the foregoing, this Agreement shall inure to the benefit of and be binding upon
the successors and permitted assigns of each of the parties.
Section 3.6.                          Several Nature of Commitments.  The
obligations of each Holder hereunder are several and not joint, and relate only
to the Registrable Securities held by such Holder from time to time.  No Holder
shall bear responsibility to the Company for breach of this Agreement or any
information provided by any other Holder.

--------------------------------------------------------------------------------

Section 3.7.                          Entire Agreement; Amendment and Waiver. 
This Agreement constitutes the entire understanding of the parties hereto
relating to the subject matter hereof and supersedes all prior understandings
among such parties; provided that nothing contained herein shall limit the
rights and obligations of the Company and Alden pursuant to the Cooperation
Agreement.  This Agreement may be amended with (and only with) the written
consent of the Company and the Holders holding a majority of the then
outstanding Registrable Securities and any such amendment shall apply to all
Holders and all of their Registrable Securities; provided, however, that,
notwithstanding the foregoing, no amendment to this Agreement may adversely
affect the rights of a Holder hereunder without the prior written consent of
such Holder; provided, further, that, notwithstanding the foregoing, additional
Holders may become party hereto upon an assignment of rights and obligations
hereunder pursuant to Section 3.5; provided further, however, that other than 
as set forth in Section 3.5, the Company may not add additional parties hereto
without the consent of Holders holding a majority of the then outstanding
Registrable Securities.  The observance of any term of this Agreement may be
waived by the party or parties waiving any rights hereunder; provided, that any
such waiver shall apply to all Holders and all of their Registrable Securities
only if made by Holders holding a majority of then-outstanding Registrable
Securities.
Section 3.8.                          Injunctive Relief.  It is hereby agreed
and acknowledged that it will be impossible to measure in money the damage that
would be suffered if the parties fail to comply with any of the obligations
herein imposed on them and that in the event of any such failure, an aggrieved
Person will be irreparably damaged and will not have an adequate remedy at law. 
Any such Person shall, therefore, be entitled (in addition to any other remedy
to which it may be entitled in law or in equity) to injunctive relief, including
specific performance, to enforce such obligations, and if any action should be
brought in equity to enforce any of the provisions of this Agreement, none of
the parties hereto shall raise the defense that there is an adequate remedy at
law.
Section 3.9.                          WAIVER OF JURY TRIAL.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY ACTIONS, SUITS, DEMAND LETTERS, JUDICIAL,
ADMINISTRATIVE OR REGULATORY PROCEEDINGS, OR HEARINGS, NOTICES OF VIOLATION OR
INVESTIGATIONS ARISING OUT OF OR RELATING TO THIS AGREEMENT.  EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) SUCH PARTY HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER AND (B) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY.
Section 3.10.                          Other Registration Rights.  The Company
acknowledges that it currently does not have an existing registration rights
agreement with any other party.  After the date of this Agreement, the Company
shall not enter into any registration rights agreement that is inconsistent with
or violates the rights granted to the Holders by this Agreement.
Section 3.11.                          Severability.  In the event that any part
or parts of this Agreement shall be held illegal or unenforceable by any court
or administrative body of competent jurisdiction, such determination shall not
affect the remaining provisions of this Agreement which shall remain in full
force and effect.
Section 3.12.                          Counterparts.  This Agreement may be
executed in two or more counterparts (including by email or facsimile
signature), each of which shall be deemed an original and all of which together
shall be considered one and the same agreement.
Section 3.13.                          Interpretation of this Agreement.  Where
any provision in this Agreement refers to action to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person.
[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first set forth above.
 
FRED’S, INC.
 
 
 
 
 
 
 
By:
/s/ Michael K. Bloom
 
Name:
Michael K. Bloom
 
Title:
Chief Executive Officer

            
            

--------------------------------------------------------------------------------

 
 
ALDEN GLOBAL CAPITAL LLC
 
 
 
 
 
 
 
By:
/s/ Heath B. Freeman
 
Name:
Heath B. Freeman
 
Title:
President
 
 
 
 
 
 
 
 
 
 
STRATEGIC INVESTMENT OPPORTUNITIES, LLC
 
 
 
 
 
 
 
By:
ALDEN GLOBAL CAPITAL LLC
 
 
Investment Manager
 
 
 
 
By:
/s/ Heath B. Freeman
 
Name: Heath B. Freeman
 
Title:
President

 